THIS SENIOR CONVERTIBLE NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THE
SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR ANY SUCH OFFER, SALE OR TRANSFER IS MADE UNDER AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

SENIOR CONVERTIBLE NOTE

Date: June 25, 2003
$150,000.00

FOR VALUE RECEIVED

, INTERNETSTUDIOS.COM, INC., a corporation organized under the laws of the State
of Nevada (the "Borrower" or the "Corporation") hereby promises to pay to the
order of Martial Chaillet (the "Investor"), the sum of ONE HUNDRED AND FIFTY
THOUSAND DOLLARS ($150,000.00) on June 25, 2004 (the "Scheduled Maturity Date"),
and to pay interest on the unpaid principal balance hereof at the rate of five
percent (5%) per annum. Interest shall be calculated based on a 365 day year and
shall commence accruing on the date hereof (the "Issue Date") and, to the extent
not converted in accordance with the provisions hereof, shall be payable in
arrears at such time as the outstanding principal balance hereof with respect to
which such interest has accrued becomes due and payable hereunder. Interest on
this Note shall be payable on the Scheduled Maturity Date or until this Note is
fully converted or fully redeemed in accordance with the terms of this Note. All
payments of principal and interest (to the extent not converted in accordance
with the terms hereof) shall be made in, and all references herein to monetary
denominations shall refer to, lawful money of the United States of America. All
payments shall be made at such address as the Investor shall have given or shall
hereafter give to the Borrower by written notice made in accordance with the
provisions of this Note. 



The term "Note" and all references thereto, as used throughout this instrument,
shall mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

ARTICLE I
PREPAYMENT

A. The Borrower shall have the right to prepay all of the principal and accrued
interest outstanding under this Note (the "Optional Prepayment") at any time
before the Scheduled Maturity Date without the prior written consent of the
Investor at one-hundred and twenty-five (125%) of the face value of this Note,
plus accrued interest to the date of pre-payment.

B. The Borrower shall effect the Optional Prepayment under this Article I by
giving written notice of the date which such prepayment is to become effective
("Effective Date") to the Investor at the address and facsimile number of the
Investor, which notice shall be deemed to have been delivered on the business
day after the Borrower's fax of such notice to the Investor. 

C. The Optional Prepayment shall be paid to the Investor on or before the date
which is three (3) business days after the Effective Date; provided, however,
that the Borrower shall not be obligated to deliver any portion of the Optional
Prepayment until this Note is delivered to the office of the Borrower, or the
Investor notifies the Borrower that this Note has been lost, stolen or destroyed
and delivers the documentation in accordance with Article III.F hereof.
Notwithstanding anything herein to the contrary, in the event that this Note is
not delivered to the Borrower prior to the third (3rd) business day following
the Effective Date, the prepayment of this Note pursuant to this Article I shall
still be deemed effective as of the Effective Date and the Optional Prepayment
shall be paid to the Investor within five (5) business days of the date this
Note is actually delivered to the Borrower.

ARTICLE II
CONVERSIONS

A. Subject to compliance with all applicable securities laws, if, at any time on
or before the Scheduled Maturity Date, this Note and any accrued and unpaid
interest has not been repaid by the Corporation pursuant to Article I, then the
Investor shall have the right to convert (the "Conversion") all of the principal
and accrued interest outstanding under this Note into a number of fully paid and
nonassessable shares of the Company's common stock (the "Common Stock")
determined in accordance with the following formula:

Principal + Accrued Interest


the lesser of $1.00 or the market price of Company's common stock less 15% on
the date of conversion



B. In order to effect the Conversion, the Investor shall surrender or cause to
be surrendered this Note to the Corporation together with written notice
advising the Corporation of the Investor's election to effect the conversion.
The Corporation shall not be obligated to issue shares of Common Stock upon the
Conversion unless either this Note is delivered to the Corporation as provided
above, or the Investor notifies the Corporation that the Note has been lost,
stolen or destroyed and delivers the documentation to the Corporation. Upon the
surrender of this Note, the Corporation shall, no later than the later of the
fifth (5th) business day following the date of such surrender (or, in the case
of lost, stolen or destroyed certificates, after provision of indemnity), issue
and deliver to the Investor or its nominee physical certificates representing
that number of shares of Common Stock issuable upon conversion of this Note.

C. If any conversion of this Note would result in the issuance of a fractional
share of Common Stock, such fractional share shall be disregarded and the number
of shares of Common Stock issuable upon conversion of this Note shall be the
next higher whole number of shares.

ARTICLE III
OPTION

In consideration of the Investor subscribing for this Note, the Corporation
shall grant to Investor the option to purchase a minimum of 500,000 common
shares and a maximum of 1,000,000 common shares of the Corporation under the
terms of the Corporations Private Placement Memorandum dated May 12th, 2003. The
Option will expire July 31st, 2003.

ARTICLE IV
MISCELLANEOUS

A. Failure or Indulgency Not Waiver. No failure or delay on the part of the
Investor in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

B. Notices. Any notices required or permitted to be given under the terms of
this Note shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:



If to the Company:

InternetStudios.com, Inc.
Suite 207 - 1040 Hamilton Street
Vancouver, BC V6B 2R9
Facsimile: (604) 632-1607
Attn:  President

With a copy simultaneously transmitted by like means to:

Clark, Wilson
800 - 885 West Georgia Street
Vancouver, BC
Canada V6C 3H1
Facsimile: (604) 687-6314
Attn: Virgil Hlus

If to the Investor:

Martial G. Chaillet
General Partner, Founder
Mediawin & Partners
Av.Jules Crosnier 8
Ch-1206 Geneva
Direct Line: +41.22.839.72.47
Fax: +41.22.839.72.49



Each party shall provide notice to the other party of any change in address.

C. Amendment Provision. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Corporation and the Investor.

D. Assignability. This Note shall be binding upon the Corporation and its
successors and shall enure to the benefit of the Investor and its successors.
This Note is not assignable by the Investor unless the Corporation consents to
such assignment.

E. Governing Law; Jurisdiction. This Note shall be governed by and construed in
accordance with the laws of the Province of British Columbia. The Corporation
irrevocably consents to the jurisdiction of the courts located in the Province
of British Columbia in any suit or proceeding based on or arising under this
Note and irrevocably agrees that all claims in respect of such suit or
proceeding may be determined in such courts.

F. Lost or Stolen Note. Upon receipt by the Corporation of (i) evidence of the
loss, theft, destruction or mutilation of this Note and (ii) (y) in the case of
loss, theft or destruction, of indemnity (without any bond or other security)
reasonably satisfactory to the Corporation, or (z) in the case of mutilation,
upon surrender and cancellation of this Note, the Corporation shall execute and
deliver a new Note of like tenor and date.

G. Payment of Cash; Defaults. Whenever the Corporation is required to make any
cash payment to the Investor under this Note (whether upon prepayment, repayment
or otherwise), such cash payment shall be made in U.S. dollars to the Investor
within five (5) business days.

H. Restrictions on Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) they first shall have
been registered under the Securities Act and applicable state securities laws,
(ii) the Corporation shall have been furnished with an opinion of legal counsel
(in form, substance and scope customary for opinions in such circumstances) to
the effect that such sale or transfer is exempt from the registration
requirements of the Securities Act or (iii) they are sold under Rule 144 under
the Securities Act. Except as otherwise provided herein, each certificate for
shares of Common Stock issuable upon conversion of this Note that have not been
so registered and that have not been sold under an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED UNDER AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

Upon the request of the Investor of a certificate representing any shares of
Common Stock issuable upon conversion of this Note, the Corporation shall remove
the foregoing legend from the certificate and issue to the Investor a new
certificate therefor free of any transfer legend, if (i) with such request, the
Corporation shall have received either (A) an opinion of counsel, in form,
substance and scope customary for opinions in such circumstances, to the effect
that any such legend may be removed from such certificate, or (B) satisfactory
representations from the Investor that the Investor is eligible to sell such
security under Rule 144 or (ii) a registration statement under the Securities
Act covering the resale of such securities is in effect.

I. Status as Note Holder. Upon the Conversion, (i) the principal amount of this
Note and the interest thereon covered thereby shall be deemed converted into
shares of Common Stock as of the date of the surrender of this Note, and (ii)
the Investor's rights as a holder of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to the Investor because of a failure by the Corporation to comply with the terms
of this Note.

J. Remedies Cumulative. The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Investor's right to pursue actual
damages for any failure by the Corporation to comply with the terms of this
Note.

K. Obligation to Cure. If the Corporation is prohibited from issuing shares of
Common Stock to the Investor for any reason, the Corporation shall immediately
notify the Investor of such occurrence and shall take immediate action
(including, if necessary, seeking the approval of its shareholders) to eliminate
any prohibitions under applicable law or the rules of regulations of any stock
exchange, interdealer quotation system or other self-regulatory organization
with jurisdiction over the Corporation or any of its securities on the
Corporation's ability to issue shares of Common Stock.

L. Business Day. For purposes of this Note, the term "business day" means any
day, other than a Saturday or Sunday or a day on which banking institutions in
the Province of British Columbia are authorized or obligated by law, regulation
or executive order to close.

IN WITNESS WHEREOF

, the Borrower has caused this Note to be executed by its duly authorized
officer.



INTERNETSTUDIOS.COM, INC.




By: /s/ Mark Rutledge



Name: Mark Rutledge

Title: Vice-Chairman